                            DRAFT        TRUSTEE'S CONFIRMATION REPORT – 2/26/19

      DEBTOR: Gliee V & Brian L., Sr. Gunsalus                  CASE NO.: 17-20445 -PRW
      ATTORNEY: Mark Wattenberg, Esq.                           ATTORNEY FEES:            $0
                                                                Additional Attorney Fees: $
l.    TRUSTEE RECOMMENDATION:              ______ Plan Recommended       ___ _ Plan Not Recommended

ll.   PLAN FILED DATE:       8/1/18 (ECF BK No. 57 )
      A.    PAYMENTS:                       $264.76      per monthly wage order

      B.      REPAYMENT:
              To secured creditors           $11,715         with interest $13,659
              To priority creditors          $ 0
              To unsecured creditors         $ 639           est. 13 %
              General unsecured debt         $ 5,026 (uib)
              Duration of Plan                    5          years
              Total Scheduled Debt           $20,068         incl. mortgages

      C.      FEASIBILITY:
              Monthly Income                 $1956.56        (net) $ 1956.56         (gross)
              Less Estimated Expenses        $1668.88
              Excess for Wage Plan           $ 287.68

      D.      OBJECTIONS to Confirmation: 1) The plan proposes to pay a secured
              creditor for property of the estate which the debtor does not
              technically own at this time.
              2) Part 8.1 of the plan duplicates Part 2.2. Part 8.1 should be “none”.
              3) The secured claim in Part 3.1 of the plan should be in Part 3.2, as
               stated in Part 1.1.
              4) Part 5.1 has 2 boxes checked. The only box checked should be the
              third box.
              5) The adversary proceeding must be resolved.
              6) The confirmation hearing must be restored to the calendar.
              7) The plan proposes to pay the real property taxes with a rate less than
              the statutory rate.

      E.       Other comments:
               _ need certification of post petition DSO payments.           __ need proof of surrender efforts
                X other: 1) Plan payments are current.
                2) The above figures assume the payment of Ontario County with the government rate of interest.
                3) The above figures assume that the plan will be a 5 year pro-rata plan.

III.    TREATMENT OF SECURED CLAIMS/LEASE ARREARS:
Creditor           Amt of Claim      Security Claimed             Perfected      Plan Treatment Monthly Pmt
CNB                $10,477.96        ’10 Chevy Impala               Yes          Full + 5.5%     $200.18
Ontario Co Treas   filed by debtors  R/P taxes                      No          $1236.52 + 5¾ % $ 23.76
Credit Acceptance  $2,628.89         ’04 Dodge                      No          Paid by cosigner

                                       -1-
           Case 2-17-20445-PRW, Doc 65-1, Filed 02/27/19, Entered 02/27/19 16:08:03,
                        Description: Exhibit draft of Trustee report, Page 1 of 2
IV.   SPECIAL PLAN PROVISIONS:

      A.      CLASSIFICATION of unsecured creditors: Not applicable
                   Class 1:                              % $
                   Class 2:                               % $
                   Class 3                                % $

      B.      Rejection of executory contracts:

      C.      Other Plan Provisions:


V.    BEST INTEREST TEST:
      A.     All assets were listed.
      B.     Total market value of assets:                             $8016
                     Less valid liens                     $5250
                     Less exempt property                 $2766
                     (Available for judgment liens )
                     Subtotal                             $ 0
                     Less est. Chapter 7 fees             $ 0
      C.     Total available in liquidation                           $0
      D.     Best interests including present value                   $0
                     Less priority claims                             $0
                     (Support $                )
      E.     Amount due to unsecured                                  $ 0
      F.     Amount to be distributed to unsecured creditors          $639

      G.      Nature of major non-exempt assets:


VI.   OTHER:
      A.     Debtor(s) states that the plan is proposed in good faith with intent to comply with the law.
      B.      Debtor(s) states that to the best of its knowledge there are no circumstances that would
              affect the ability to make the payments under the plan.
      C.      (If a business) The Trustee has investigated matters before him relative to the condition of debtor's
              business, and has not discovered any actionable causes concerning fraud, dishonesty,
              incompetence, misconduct, mismanagement or irregularities in managing said business.
      D.      Debtor requests no wage order because: _____ disability or retirement, _____ self employed,
                                                           _____ risk of job loss, _____ other
      E.      Converted from Chapter 7 because: Non Applicable.


                                                                             /S/_____________________________
                                                                               GEORGE M. REIBER, TRUSTEE




                                       -2-
           Case 2-17-20445-PRW, Doc 65-1, Filed 02/27/19, Entered 02/27/19 16:08:03,
                        Description: Exhibit draft of Trustee report, Page 2 of 2
